FILED
                              NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LIAN BIE LIM; RYANDI SISWOJO,                    No. 11-72402

               Petitioners,                      Agency Nos.         A098-131-042
                                                                     A098-131-043
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Lian Bie Lim and Ryandi Siswojo, natives and citizens of Indonesia, petition

for review of the Board of Immigration Appeals’ (“BIA”) order denying their

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for an abuse of discretion the BIA’s denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely where the motion was filed over five years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to present sufficient

evidence of changed circumstances in Indonesia to qualify for the regulatory

exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 989 (new evidence in a motion to

reopen must be “qualitatively different” from the evidence presented at the prior

hearing). In light of our conclusion, we do not reach petitioners’ remaining

contention that they established a prima facie case for relief based on their

membership in a disfavored group.

      We lack jurisdiction to review petitioners’ contention regarding a change in

law because they did not raise it to the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004). We also lack jurisdiction to review the BIA’s decision to not

exercise its sua sponte authority to reopen removal proceedings. See Mejia-

Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                       11-72402